DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura (US 5,472,033) and further in view of Morotomi (JP 5-287688).  
As best depicted in Figure 1, Kawamura is directed to a tire comprising a plurality of belt layers 9A,9B, wherein said layers are formed with steel cords 10 having a 1x4 (four filaments) cord construction (Figure 3 and Column 1, Lines 62+).  Kawamura further states that (a) at least one of said filaments is bent or waved (Column 3, Lines 5-32), (b) said cords are embedded within a topping rubber 11 having a complex modulus E* between approximately 4.7 MPa and 14.7 MPa (Column 3, Lines 60+), (c) filament diameters range between 0.20 mm and 0.35 mm (Column 3, Lines 53+), and (d) cord loadings vary between 30 and 50 ends per 5 cm (examples in Table 1).   In such an instance, however, Kawamura is silent with respect to the interface rigidity and a product of the tensile rigidity and the end count.

Lastly, regarding claim 1, it is noted that the lone comparative example in Table 2 (Sample 5) includes a rubber having a complex modulus of 5.5 MPa, as compared to inventive examples formed with rubber having a complex modulus of 8.5 MPa.  As detailed above, Kawamura teaches complex modulus values as large as approximately 14.7 MPa.  Thus, if in fact the complex modulus significantly impacts the interface rigidity, for example, it is evident that Kawamura is directed to complex modulus significantly greater than 5.5 MPa and as such, one of ordinary skill would have expected the belt of Kawamura to satisfy the claims.  Also, in terms of the product of the tensile rigidity and the end count, Table 3 fails to include any comparative examples (Samples 9-13 include values between 10,000 N% and 20,000 N%).

With respect to claim 4, the exemplary cord constructions detailed in Table 1 of Kawamura include end counts between 30 ends per 5 cm and 50 ends per 5 cm (values are fully encompassed by claimed range).
As to claim 11, as best can be determined from Applicant’s original specification, steel cords having a 1x4 construction and further including all of the aforementioned structural features appear to satisfy the claimed product of cord breaking strength and end count.                       
	Regarding claim 12, Table 1 details rubber penetration as high as 98 in the exemplary cord constructions (corresponds with rubber penetration in center of cord).
	With respect to claim 13, Kawamura states that at least one of said filaments is bent or waved (Column 3, Lines 5-32).
	As to claim 14, Kawamura teaches wave pitches that preferably range between 0.31 and 0.70 times cord twist pitches (Column 3, Lines 35+).  Given conventional cord twist pitches (e.g. 5-15 mm), the cord of Kawamura would satisfy the claimed invention.
	Regarding claim 15, Kawamura suggests a peak to peak height preferably between 1.5 and 2.2 times a filament diameter (Column 3, Lines 39+).  This is double the height of the bent height as defined by Applicant and thus, Kawamura teaches a preferred ratio between 0.75 and 1.1 times a filament diameter (as measured from a plane that bisects the bent cord).      
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura and Morotomi as applied in claim 1 above and further in view of Hiyouda (JP 07-47806).  
As detailed above, Kawamura is directed to a tire construction comprising a plurality of belt layers formed with 1x4 steel cords.  In such an instance, however, Kawamura is silent with respect to any relationship between the cord diameter (claimed as D) and a radial spacing between cords (claimed as T).
In any event, the claimed relationship would be expected to result when using conventional thickness values for the belt topping rubber.  Hiyouda, for example is similarly directed to a tire comprising a plurality of belt layers reinforced with steel cords (Figure 2).  More particularly, Hiyouda (Paragraph 10) suggests that belt topping rubbers commonly have thickness values t1 between 0.2 mm and 0.6 mm and thus an overall radial spacing between cord centers (in the tire of Figure 2 of Hiyouda) in adjacent belt layers is between D+0.4 mm and D+1.2 mm.  Additionally, in order to satisfy the claimed invention, the cord diameter must fall between 0.32 mm and 4.8 mm (using a lower claimed ratio of 1.25 and an upper claimed ratio of 2.25).  It is evident that all of the 1x4 cord constructions in Kawamura would have such a diameter.  Absent a conclusive showing of unexpected results, one of ordinary skill in the art at the time of the invention would have found it obvious to form the belt layers of Kawamura with conventional dimensions and such would be expected to result in quantitative relationships in accordance to the claimed invention.  
Regarding claim 8, a 1x4 cord construction formed with filaments having a diameter between 0.20 mm and 0.35 mm would satisfy the claimed invention.
As to claim 9, a center to center distance in Kawamura in view of Hiyouda is between D+0.4 mm and D+1.2 mm.  Thus, a wide variety of cord constructions in Kawamura would satisfy the claimed invention (given a 1x4 cord construction and the aforementioned filament diameters).   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        February 18, 2021